Exhibit 10.2

FORM OF OMNICOM GROUP INC.
2007 INCENTIVE AWARD PLAN
RESTRICTED STOCK AGREEMENT

GRANT NOTICE



     Unless otherwise defined herein, the terms defined in the Omnicom Group
Inc. 2007 Incentive Award Plan (the “Plan”) shall have the same defined meanings
in this Grant Notice (the “Grant Notice”) and the Restricted Stock Agreement
attached as Exhibit A to this Grant Notice (collectively, the “Agreement”).

     You have been granted shares of Restricted Stock (the “Restricted Shares”),
subject to the terms and conditions of the Plan and this Agreement.

Employee: [                 ] Grant Date: [                 ] Total Number of  
Restricted Shares: [       ] Vesting Schedule: Subject to the Employee remaining
an Employee through the   applicable Vesting Date and subject to the terms of
the   Agreement and the Plan, the Restricted Shares shall vest as to   [20%] of
the Restricted Shares on (i) the first anniversary date of   the Grant Date and
(ii) each of the next four anniversary dates of   the Grant Date (each of such
dates being referred to herein as a   “Vesting Date”).

     Your signature below, which may be accomplished through electronic means
approved by Omnicom, indicates your agreement and understanding that the
Restricted Shares are subject to all of the terms and conditions contained in
this Agreement, including the Grant Notice, the Restricted Stock Agreement
attached as Exhibit A to this Grant Notice, the Plan and the restrictive
covenants set forth in Section 6 of Exhibit A. ACCORDINGLY, PLEASE BE SURE TO
READ ALL OF EXHIBIT A, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THE
RESTRICTED SHARES.

EMPLOYEE: OMNICOM GROUP INC.: By: _________________________________ By:
_________________________________ Print   Print   Name:
_________________________________ Name: Michael J. O’Brien Title:     Senior
Vice President, General       Counsel and Secretary


--------------------------------------------------------------------------------

EXHIBIT A

OMNICOM GROUP INC.
2007 INCENTIVE AWARD PLAN
RESTRICTED STOCK AGREEMENT



     1. Grant. Omnicom has granted the Employee that number of Restricted Shares
set forth in the Grant Notice. On the Grant Date, the Employee shall pay to
Omnicom an amount equal to $0.15 multiplied by the number of Restricted Shares
being granted hereunder (such amount being the aggregate par value of the
Restricted Shares) (the “Aggregate Par Value”). Such payment shall either be (i)
deducted by the administrator of the Plan (“Omnicom’s Agent”) from the
Employee’s brokerage account or participant trust maintained with Omnicom’s
Agent (“Employee’s Brokerage Account”), (ii) if the entire Aggregate Par Value
is not on deposit in Employee’s Brokerage Account, deposited in cash by the
Employee to Employee’s Brokerage Account, or (iii) made as otherwise directed by
Omnicom. The Restricted Shares shall be deemed to include associated Stock
Dividends (as defined below).

     2. Ownership, Rights as a Shareholder and Custody. The Employee is the
owner of the Restricted Shares and has all the rights of a shareholder with
respect thereto, including the right to vote such Restricted Shares and to
receive all dividends or other distributions paid with respect to such
Restricted Shares; provided, that, dividends and distributions in shares of
Stock (the “Stock Dividends”) shall be subject to restrictions and a risk of
forfeiture to the same extent as the Restricted Shares with respect to which
such Stock Dividends have been distributed. Accordingly, the Employee shall only
be entitled to receive such Stock Dividends when the Restricted Shares (with
respect to which such Stock Dividends have been distributed) vest pursuant to
Section 3 below. Such ownership of Restricted Shares and Stock Dividends shall
be evidenced by book entries on the records of Omnicom or its transfer agents or
registrars. Promptly following the vesting of Restricted Shares pursuant to this
Agreement, shares evidencing such Restricted Shares and Stock Dividends shall be
transferred into Employee’s Brokerage Account or, at Omnicom’s sole discretion,
stock certificate(s) shall be issued and delivered to the Employee (or his/her
permitted transferees) by Omnicom.

     3. Vesting and Forfeiture.



     a) The Employee shall vest in the Restricted Shares in accordance with the
vesting schedule set forth in the Grant Notice; provided, that, subject to
paragraphs (b) – (d) below, in the event the Employee incurs a Termination of
Employment, the Employee’s right to vest in the Restricted Shares and to receive
the Shares related thereto shall terminate effective as of the date of such
Termination of Employment and the Employee shall have no further rights to such
Restricted Shares.

     b) In the event of a Termination of Employment prior to a Vesting Date by
reason of the death of the Employee, all of the Restricted Shares not yet vested
shall vest and become transferable and nonforfeitable on the Termination Date.



2



--------------------------------------------------------------------------------

     c) In the event of a Termination of Employment prior to a Vesting Date by
reason of the Disability of the Employee, a portion of the then unvested
Restricted Shares shall vest and become transferable and nonforfeitable on the
Termination Date, such portion (rounded up to the nearest full Restricted Share)
to be equal to the sum for each remaining Vesting Date of (i) the total number
of Restricted Shares which would vest on such Vesting Date multiplied by (ii) a
fraction, (A) the numerator of which shall be the number of full calendar months
between the Grant Date and the Termination Date and (B) the denominator of which
shall be the number of full calendar months between the Grant Date and such
Vesting Date.

     d) The Employee acknowledges that upon a Change in Control prior to a
Vesting Date, Article 11 of the Plan shall govern.

     e) Any Restricted Shares not vested on the Termination Date shall be
forfeited and Omnicom shall repurchase such Restricted Shares from the Employee
or the Employee’s legal representative at a price equal to the product of (i)
the par value of such Restricted Shares multiplied by (ii) the number of
Restricted Shares being repurchased. Omnicom shall pay or cause to be paid such
amount to the Employee or the Employee’s legal representative no later than 60
days following the Termination Date.

     f) Notwithstanding any other provision of this Agreement (including without
limitation Section 2 above):

>      (i) The Employee is ultimately liable and responsible for all taxes owed
> in connection with the Restricted Stock, regardless of any action Omnicom or
> any Omnicom Affiliate takes with respect to any tax withholding obligations
> that arise in connection with the Restricted Stock. Neither Omnicom nor any of
> its Affiliates makes any representation or undertaking regarding the treatment
> of any tax associated with the awarding or vesting of the Restricted Stock or
> the subsequent sale of vested Shares. Omnicom and its Affiliates do not commit
> and are under no obligation to structure the Restricted Stock to reduce or
> eliminate the Employee’s tax liability.
> 
>      (ii) Prior to any event in connection with the Restricted Stock (e.g.,
> vesting) that Omnicom determines may result in any domestic or foreign tax
> withholding obligation, whether national, federal, state or local, including
> any social tax obligation (the “Tax Withholding Obligation”), the Employee
> shall make arrangements satisfactory to Omnicom for the satisfaction of any
> Tax Withholding Obligation that arise in connection with his/her Restricted
> Stock, including, without limitation, by electing to have the administrator of
> the Plan withhold a portion of the vested Shares on the Vesting Date in
> payment of the relevant withholding taxes or maintaining sufficient cash in
> Employee’s Brokerage Account for payment of the relevant withholding taxes. In
> the event Shares are withheld for the satisfaction of any Tax Withholding
> Obligation, the number of Shares to be withheld shall equal the quotient of
> (A) the amount of the Tax Withholding Obligation, and (B) the Fair Market
> Value of the Shares on the Vesting Date.

     g) Omnicom may refuse to issue any shares of Stock to the Employee until
such Employee satisfies the Tax Withholding Obligation. To the maximum extent
permitted by law, Omnicom has the right to retain without notice from shares of
Stock transferable upon



3



--------------------------------------------------------------------------------

vesting or from salary payable to the Employee, shares of Stock or cash having a
value sufficient to satisfy the Tax Withholding Obligation.

     4. Definitions. For purposes of this Agreement, the terms set forth below
shall have the following meanings:

     a) “Affiliate” of Omnicom or the Company, as the case may be, shall mean
any person, firm, corporation or other form of entity that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with Omnicom or the Company, as the case may be as
determined by Omnicom.

     b) “Client” shall mean any person, firm, corporation or other form of
entity to whom any member of the Group (i) rendered services at any time during
the Employment Period or (ii) had made a Pitch at any time during the Employment
Period, or the six months immediately following, the Termination Date.

     c) “Company” means the Omnicom Affiliate by whom the Employee is employed
as of the date of this Agreement and each other Omnicom Affiliate by whom the
Employee is employed at any time during the Employment Period, notwithstanding
anything in the Plan to the contrary.

d) “Employee” means the Employee set forth in the Grant Notice.

     e) “Employment Period” means the period that the Employee is employed by
any member of the Group.

f) “Grant Date” means the Grant Date set forth in the Grant Notice.

     g) “Group” means (i) if the Company operates within an Omnicom network, all
of the companies, group of companies and divisions operating under a global or
national brand of such Omnicom network, and (ii) if the Company operates as part
of a division or separate company independent of an Omnicom network, all
companies and divisions operating under such independent brand.

     h) “Pitch” means a new business presentation or similar offering of
services; provided, however, a general mailing or an incidental contact shall
not be deemed a Pitch.

     i) “Restricted Client” shall mean any person, firm, corporation or other
form of entity to whom any member of the Group (i) rendered services at any time
during the one-year period prior to the Termination Date, or (ii) had made a
Pitch at any time during the one-year period immediately preceding, or the six
months immediately following, the Termination Date.

     j) “Termination Date” means the date on which the Termination of Employment
occurs.



4



--------------------------------------------------------------------------------

     k) “Termination of Employment” means the time when the Employee is no
longer employed by any Omnicom Affiliate for any reason whatsoever, as
determined by Omnicom or an Omnicom Affiliate.

     5. Nontransferability. No right or interest of the Employee in the
Restricted Shares not yet vested may be pledged, encumbered, or hypothecated to
or in favor of any party other than Omnicom or an Omnicom Affiliate, or shall be
subject to any lien, obligation, or liability of the Employee to any other party
other than Omnicom or an Omnicom Affiliate. No Restricted Share not yet vested
shall be assigned, transferred, or otherwise disposed of by the Employee other
than by will or the laws of descent and distribution or pursuant to beneficiary
designation procedures approved from time to time by the Committee.
Notwithstanding the foregoing, to the extent and under such terms and conditions
as determined by the Committee, the Employee may assign or transfer the
Restricted Shares not yet vested (each transferee thereof, a “Permitted
Assignee”) (i) to the Employee’s spouse, children or grandchildren (including
any adopted and step children or grandchildren), parents, grandparents or
siblings, (ii) to a trust for the benefit of the Employee and/or one or more of
the Persons referred to in clause (i), (iii) to a partnership, limited liability
company or corporation in which the Employee or the Persons referred to in
clause (i) are the only partners, members or shareholders or (iv) for charitable
donations; provided, however, that such Permitted Assignee shall be bound by and
subject to all of the terms and conditions of the Plan and this Agreement
relating to the transferred Restricted Shares and shall execute an agreement
satisfactory to Omnicom evidencing such obligations; and provided further that
the Employee shall remain bound by the terms and conditions of the Plan.

     6. Non-Solicitation/Non-Servicing and Protection of Confidential
Information Agreement.

     a) In consideration for and in order to be eligible to receive the
voluntary grant of the Restricted Shares provided in this Agreement, except on
behalf of a member of the Group, the Employee will not, as an individual,
employee, consultant, independent contractor, partner, shareholder, member or in
association with any other person, firm, corporation or other form of entity,
directly or indirectly, and regardless of the Employee continuing to be employed
by a member of the Group or the reason for the Employee ceasing to be so
employed by any member of the Group:

>      (i) during the Employment Period, directly or indirectly, solicit
> business on behalf of, render any services to, engage in, or have any
> ownership interests or other affiliation in, any business or other endeavor,
> which is engaged in the business of the same nature as or competitive with any
> member of the Group; provided, however, that nothing contained in this clause
> (i) shall be deemed to prevent the undersigned from owning less than ¼ of 1%
> of the shares of any publicly held corporation engaged in any such business;
> 
>      (ii) if either (A) any Restricted Shares have vested under this
> Agreement, or (B) a voluntary Termination of Employment occurs, then for a
> one-year period following the Termination Date, solicit, render services to or
> for, or accept from, any Restricted Client, any business of the type performed
> by any



5



--------------------------------------------------------------------------------

> member of the Group for such Restricted Client or persuade or attempt in any
> manner to persuade any Restricted Client to cease to do business or to reduce
> the amount of business which any such Restricted Client has customarily done
> or is reasonably expected to do with members of the Group; provided, however,
> that solely with respect to this Section 6(a)(ii), the definition of
> Restricted Client shall be limited to the particular product, brand or service
> of such Restricted Client in respect of which at any time during the one-year
> period prior to the Termination Date, the Employee (A) had a servicing
> relationship, supervisory responsibility or other involvement, or (B)
> participated in, supervised or had any responsibility or other involvement in
> a Pitch; and
> 
>      (iii) if either (A) any Restricted Shares have vested under this
> Agreement, or (B) a voluntary Termination of Employment occurs, then for a
> one-year period following the Termination Date, employ as an employee or
> retain as a consultant any person, firm, corporation or other form of entity
> who is then or at any time during the one-year period prior to the Termination
> Date was, an employee of or exclusive consultant to a member of the Group, or
> persuade or attempt to persuade any employee of or exclusive consultant to a
> member of the Group to leave the employ of such member of the Group or to
> become employed as an employee or retained as a consultant by any other
> person, firm, corporation or other form of entity; provided, however, a
> solicitation pursuant to general recruitment advertising that is not directed
> at the employees or exclusive consultants of any member of the Group shall not
> be deemed to be a breach of this provision.

     b) As a professional in a highly service-oriented and creative business,
the Employee understands and agrees that his/her position with the Company
requires and will continue to require services which are of a special character
and which places him/her in a position of confidence and trust with the Clients
and employees of members of the Group. The Employee further acknowledges that
his/her services to the Clients necessarily require that the Employee have
access to Confidential Information (as defined below) of members of the Group
and their respective Clients and that, in the course of his/her employment with
or rendering of services to the Company, the Employee will develop personal
relationships with the Clients and knowledge of those Clients’ affairs and
requirements. Accordingly, the Employee acknowledges that the type and periods
of restrictions imposed in this Agreement are fair and reasonable and are
reasonably required in order to protect and maintain the proprietary interests
of the members of the Group, other legitimate business interests of members of
the Group, and the goodwill associated with the members of the Group. The
Employee further understands and agrees that the Restricted Clients may be
serviced from any location and accordingly it is reasonable that the covenants
set forth herein are not limited by narrow geographic area but generally by the
location of such Restricted Clients. In the event that any covenant contained in
this Agreement shall be determined by any court or other tribunal of competent
jurisdiction to be unenforceable by reason of its extending for too great a
period of time or over too great a geographical area or by reason of its being
too extensive in any other respect, (i) such covenant shall be interpreted to
extend only over the maximum period of time for which it may be enforceable
and/or over the maximum geographical area as to which it may be enforceable
and/or to the maximum extent in all other respects as to which it may be
enforceable, all as determined by such court or other



6



--------------------------------------------------------------------------------

tribunal making such determination, and (ii) in its reduced form, such covenant
shall then be enforceable, but such reduced form of covenant shall only apply
with respect to the operation of such covenant in the particular jurisdiction in
or for which such adjudication is made.

     c) The Employee hereby acknowledges and agrees that for so long as the
Employee has been employed by the Company (which term, as used in this Section
6(c) and Section 6(d) shall be deemed to include any Affiliate of the Company),
the Employee has acquired and will continue to acquire and have access to
confidential or proprietary information about the Company and/or its Clients,
including but not limited to, trade secrets, methods, models, passwords, access
to computer files, financial information and records, computer software
programs, agreements and/or contracts between the Company and its Clients,
Client contacts, creative policies and ideas, advertising campaigns, public
relations campaigns, creative and media materials, graphic design, budgets,
practices, concepts, strategies, methods of operation, financial or business
projections of the Company, and information about or received from its Clients
(collectively, “Confidential Information”). Accordingly, in consideration for
and in order to be eligible to receive the voluntary grant of the Restricted
Shares provided in this Agreement, for so long as the Employee is employed by a
member of the Group and thereafter, the Employee will retain in strictest
confidence all Confidential Information and shall not disclose any such
Confidential Information to anyone outside the members of the Group and Omnicom,
except in the course of the Employee’s duties for the Company or with Omnicom’s
express written consent. The Employee hereby acknowledges that he/she is aware
that such Confidential Information is not readily available to the public, and
agrees that he/she will not at any time utilize such Confidential Information
for his/her own benefit or for the benefit of third parties.

     d) The Employee hereby acknowledges and agrees that all materials created
or modified by the Employee for so long as the Employee is employed by the
Company, including, without limitation, all works of authorship, inventions,
processes, ideas, methods, concepts and other tangible and intangible materials
(collectively, “Work Product”), shall be “work for hire” and that the Company
and/or Omnicom shall be the exclusive owner of the Work Product and all
intellectual property rights associated with the Work Product, including all
trademarks, patents or copyrights contained therein. To the extent any Work
Product does not qualify as “work for hire”, the Employee hereby assigns
ownership of all such Work Product to the Company and/or Omnicom and agrees to
take all reasonable measures, at the Company’s expense, to perfect such rights
in the Company and/or Omnicom. The Employee hereby appoints the Company and/or
Omnicom as his/her attorney-in-fact with the limited power to execute
assignments of such Work Product. If the Employee is an employee in the State of
California, the parties hereto agree and acknowledge that the terms of this
paragraph shall be subject to the terms of Section 2870 of the California Labor
Code, a copy of which is annexed to this Agreement. The Employee hereby agrees
to advise the Company and/or Omnicom promptly in writing of any inventions that
he/she believes meet the criteria set forth in Section 2870.

     e) Each of the covenants and agreements contained in this Section 6
(collectively, the “Protective Covenants”) is separate, distinct and severable.
All rights, remedies and benefits expressly provided for in this Section 6 are
cumulative and are not exclusive of any rights, remedies or benefits provided
for by law, in this Section 6 or otherwise, and the exercise of any remedy by a
party hereto shall not be deemed an election to the exclusion



7



--------------------------------------------------------------------------------

of any other remedy (any such claim by the other party being hereby waived). The
provisions of this Section 6 are not in lieu of, but are in addition to the
continuing obligations of the Employee (which the Employee hereby acknowledges)
to not use or disclose Confidential Information known to the Employee until any
particular piece of Confidential Information becomes generally known to the
public (through no action of the Employee), whereupon the restriction on use and
disclosure shall cease as to that particular item. The existence of any claim,
demand, action or cause of action that the Employee may have against Omnicom or
any of its Affiliates, whether predicated pursuant to this Section 6 or
otherwise, shall not constitute a defense to the enforcement of the provisions
of this Section 6 or any other provision or provisions of this Agreement. The
covenants contained in this Section 6 for the benefit of Omnicom and the members
of the Group, shall survive any termination of this Agreement and may be waived
in whole or in part by Omnicom without the consent of any other person, firm,
corporation or other form of entity. The temporal duration of the Protective
Covenants shall not expire, and shall be tolled, during any period in which the
Employee is in violation of any of such Protective Covenants, and all such
Protective Covenants shall automatically be extended by the period of such
violation. The Employee further acknowledges that he/she is a highly regarded
employee who considered the terms and conditions upon which he/she is electing
to be granted the Restricted Shares and that he/she has been advised and has had
the opportunity to obtain counsel of his/her choice in connection with reviewing
and executing this Agreement.

     f) By acceptance of the grant of Restricted Shares, the Employee agrees
that if the Employee were, without authority, to use or disclose Confidential
Information, or otherwise breach any of the Protective Covenants, or threaten to
do so, in addition to all other available remedies (including without limitation
seeking such damages as it can show it has sustained by reason of such breach),
(i) Omnicom and/or any member of the Group shall be entitled to specific
performance and injunctive and other appropriate relief (without being required
to post bond or other security and without having to prove the inadequacy of the
available remedies at law) to prevent the Employee from doing so, and/or (ii)
Omnicom (by action of the Chairman, Chief Executive Officer, President, Chief
Financial Officer or General Counsel of Omnicom) may cause any or all of the
following actions to occur: (x) the Restricted Shares granted hereunder shall
become void, shall be forfeited and shall terminate effective the date on which
the Employee entered into such activity, (y) any vested shares of Stock acquired
by the Employee pursuant to the grant hereunder shall be forfeited and returned
to Omnicom, and (z) any gain realized by the Employee from the sale or transfer
of shares of Stock acquired through the grant hereunder, shall be returned by
the Employee to Omnicom. The Employee acknowledges that the harm caused to
Omnicom and/or members of the Group by the breach or anticipated breach of this
Agreement is by its nature irreparable because, among other things, it is not
readily susceptible of proof as to the monetary harm that would ensue. The
Employee consents that any interim or final equitable relief entered by a court
of competent jurisdiction shall, at the request of Omnicom and/or a member of
the Group be entered on consent and enforced by any court having jurisdiction
over the Employee, without prejudice to any rights either party may have to
appeal from the proceedings that resulted in any grant of such relief.

     g) During the Employment Period and the one-year period after the
Termination Date, prior to accepting employment with any subsequent employer,
the Employee shall notify any prospective employer in writing of his/her
obligations under this Agreement. In addition, immediately after accepting
employment with a subsequent employer, the Employee



8



--------------------------------------------------------------------------------

shall provide Omnicom with a copy of the notice that was sent by him/her to such
subsequent employer.

     h) The Employee acknowledges and agrees that if Employee has received an
equity award (including any restricted stock, restricted stock unit or stock
option award) from Omnicom during or after 2005 pursuant to the Plan or any
other current or former equity plan of Omnicom, the Employee has previously
agreed to restrictions similar to those set forth in this Section 6 (the “Prior
Restrictions”) and such Prior Restrictions shall remain in full force and effect
and shall be in addition to the Employee’s obligations under this Section 6.

     7. Investment Representation and Compliance With Applicable Law.

The Employee hereby represents and covenants that (a) the Restricted Shares will
be acquired for investment and not with a view to the distribution thereof
within the meaning of the Securities Act, unless such acquisition has been
registered under the Securities Act and any applicable state securities law; and
(b) any subsequent sale of any such Restricted Shares, unless their acquisition
had been so registered, shall be made either pursuant to an effective
registration statement under the Securities Act and any applicable state
securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws.

     8. No Understandings as to Employment. Nothing in the grant of the
Restricted Shares or in this Agreement shall constitute or be evidence of any
understanding, express or implied, on the part of the Company, Omnicom or any
Omnicom Affiliate to employ the Employee for any period or shall interfere with
or restrict in any way the rights of the Company, Omnicom and the Omnicom
Affiliates to discharge the Employee at any time for any reason whatsoever, with
or without cause.

     9. Plan Incorporated. The Employee accepts the Restricted Shares herein
subject to all of the provisions of the Plan, which are incorporated into this
Agreement, including the provisions that authorize the Committee to administer
and interpret the Plan and which provide that the Committee’s decisions,
determinations and interpretations with respect to the Plan are final and
conclusive on all persons affected hereby. In the event of a conflict between
the provisions of this Agreement and the provisions of the Plan, the provisions
of the Plan shall govern. Terms not otherwise defined in this Agreement shall
have the meanings ascribed in the Plan.

     10. Amendment. The award of Restricted Shares may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Board or the Committee, provided that, except as provided by
Article 11 of the Plan, neither the amendment, modification, suspension nor
termination of this Agreement shall, without the consent of the Employee,
adversely alter or impair any rights or obligations of the Employee under this
Agreement with respect to the award of Restricted Shares in any material way.

     11. Assignment. The parties hereto agree that Omnicom shall have the right
to assign this Agreement, and accordingly, this Agreement shall inure to the
benefit of, and may be enforced by, any and all successors and assigns of
Omnicom, including, without limitation, by asset assignment, stock sale, merger,
consolidation or other corporate reorganization. Subject to Section 5, the
Employee agrees that his/her obligations under this Agreement are personal to



9



--------------------------------------------------------------------------------

him/her, and the Employee shall not have the right to assign or otherwise
transfer his/her obligations hereunder. Any purported assignment or transfer by
the Employee shall be void and ineffective.

     12. Governing Law. The interpretation and construction of this Agreement,
and all matters relating hereto (including, without limitation, the validity or
enforcement of this Agreement), shall be governed by the laws of New York
without regard to any conflicts or choice of laws provisions of the State of New
York that would result in the application of the law of any other jurisdiction.

     13. Notice. Any notice to be given to Omnicom under the terms of this
Agreement shall be addressed to the Office of the General Counsel of Omnicom at
437 Madison Avenue, New York, New York 10022, and any notice to be given to the
Employee shall be addressed to the Employee at the address set forth beneath his
or her signature hereto, or at such other address for a party as such party may
hereafter designate in writing to the other. Any such notice shall be deemed to
have been duly given if mailed, postage prepaid, addressed as aforesaid.

     14. Headings. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.

     15. Further Assurances. The parties shall execute all documents, provide
all information, and take or refrain from taking all actions as may be
reasonably necessary or appropriate to achieve the purposes of this Agreement.
The Employee acknowledges that any sale of Restricted Shares following the date
of vesting shall be further evidence of Employee’s acceptance of the terms of
this Agreement, including Section 6 of this Agreement.

     16. Entire Agreement. This Agreement, including the Grant Notice and this
Restricted Stock Agreement attached as Exhibit A to the Grant Notice, subject to
the terms and conditions of the Plan, constitute the entire agreement among the
parties hereto pertaining to the subject matter hereof and supersede all prior
agreements and understandings pertaining thereto. Notwithstanding the foregoing,
any other confidentiality agreement, non-solicitation/non-servicing agreement or
any other type of restrictive covenant agreement that the Employee has entered
into prior to the date hereof or may enter into after the date hereof with
Omnicom or one of its Affiliates shall remain in full force and effect. No oral
understandings, oral statements, oral promises or oral inducements between the
parties hereto relating to this Agreement exist. No representations, warranties,
covenants or conditions, express or implied, whether by statute or otherwise,
other than as set forth in this Agreement, have been made by the parties hereto.

     17. Remedies. No failure by any party to insist upon the strict performance
of any covenant, duty, agreement or condition of this Agreement or to exercise
any right or remedy consequent upon a breach thereof shall constitute waiver of
any such breach or any other covenant, duty, agreement or condition.

     18. Acceptance; Counterparts. The Employee acknowledges and agrees that the
Employee’s acceptance of the terms of this Agreement through electronic means
shall

10

--------------------------------------------------------------------------------

have the same force and effect as an acceptance made in writing. This Agreement
may be executed in two or more counterparts, or by facsimile transmission, each
of which shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument.

     19. Waiver. By signing and returning this Agreement, the Employee agrees
that the Employee’s rights in respect of the Restricted Shares (including upon
Termination of Employment) shall be defined solely by the Plan and the
provisions of this Agreement. Accordingly, the Employee waives all other claims
he/she may have against Omnicom or any of its Affiliates, and their respective
officers, directors, agents and employees for any losses or damages arising out
of the forfeiture of any Restricted Shares as a result of such Termination of
Employment, or otherwise in relation to the Plan with respect to such Restricted
Shares.

     20. Third Party Beneficiaries. Nothing in this Agreement is intended to
confer upon any other person except the Employee, Omnicom and the Affiliates of
Omnicom any rights or remedies hereunder or shall create any third party
beneficiary rights in any person (other than Affiliates of Omnicom).

     21. No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of law or contract interpretation that provides that in the
case of ambiguity or uncertainty a provision should be construed against the
draftsman will be applied against any party hereto. The provisions of this
Agreement shall be construed according to their fair meaning and neither for nor
against any party hereto irrespective of which party caused such provisions to
be drafted.

     22. Committee Authority. The Committee shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee in good faith shall be final and
binding upon the Employee, Omnicom and all other interested persons. No member
of the Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.

     23. Agreement Severable. In the event that any provision in this Agreement
is held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

     24. Employee Data Privacy.



     a) The Employee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Employee’s
personal data as described in this document by Omnicom and/or the Company for
the exclusive purpose of implementing, administering and managing the Employee’s
participation in the Plan.

     b) The Employee understands that Omnicom and/or the Company hold certain
personal information, including, but not limited to, name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality,



11



--------------------------------------------------------------------------------

job title, any Shares or directorships held in the Company or any of its
Affiliates, details of all entitlement to Restricted Shares and Shares awarded,
canceled, exercised, vested, unvested or outstanding in the Employee’s favor
(“Data”), for the purpose of implementing, administering and managing the Plan.

     c) The Employee understands that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Employee’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Employee’s country. The Employee understands that the
Employee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Employee’s local human resources
representative.

     d) The Employee authorizes the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Employee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party. The Employee understands that Data shall be held
only as long as is necessary to implement, administer and manage the Employee’s
participation in the Plan. The Employee understands that the Employee may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Employee’s local human resources representative. The Employee understands,
however, that refusing or withdrawing consent may affect the Employee’s ability
to participate in the Plan. For more information on the consequences of the
refusal to consent or withdrawal of consent, the Employee understands that the
Employee may contact the Employee’s local human resources representative.

* * * * * *



12



--------------------------------------------------------------------------------

Annex I
to Restricted Stock Agreement

California Labor Code Section 2870



Employment agreements; assignment of rights

     (a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his rights in an invention to
his employer shall not apply to an invention that the employee developed
entirely on his own time without using the employer’s equipment, supplies,
facilities, or trade secret information except for those inventions that either:

>      (ii) relate at the time of conception or reduction to practice of the
> invention to the employer’s business, or actual or demonstrably anticipated
> research or development of the employer; or
> 
>      (iii) result from any work performed by the employee for the employer.

     (b) To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.



13



--------------------------------------------------------------------------------